Citation Nr: 1109519	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  99-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a lumbosacral strain with degenerative changes at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for a chronic lumbosacral strain with X-ray evidence of a bulging annulus at L2-5 and mild degenerative changes and assigned an initial noncompensable disability rating, effective March 9, 1998.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Denver, Colorado.

In March 1999, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In May 1999 and May 2000, the RO assigned higher initial disability ratings of 10 and 20 percent for the back disability, both effective March 9, 1998.

The Veteran testified before the undersigned at a November 2001 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims folder.

In March 2005 and June 2007, the Board remanded this matter for further development.

In November 2007, the Appeals Management Center (AMC) granted service connection for L4-S1 radiculopathy of the right leg and assigned an initial disability rating of 10 percent, effective September 23, 2002.  This determination is also on appeal.

In June 2009, the Board remanded the claim for a higher initial rating for the service-connected back disability for further development.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  From March 9, 1998 to April 24, 2005 and since August 12, 2005, the Veteran's lumbosacral strain with degenerative changes at L4-L5 and L5-S1 has been manifested by lower back pain which radiates to the right lower extremity, lower back weakness and stiffness, tenderness of the lower back muscles, no more than moderate limitation of motion of the thoracolumbar spine with flexion limited to at most 65 degrees, and mild sciatic neuritis of both lower extremities.  

2.  From April 25, 2005 to August 11, 2005, the Veteran's lumbosacral strain with degenerative changes at L4-L5 and L5-S1 was manifested by lower back pain, which radiated to the right lower extremity; occasional tenderness of the lower back muscles; pain throughout the entire ranges of spinal flexion and extension; and mild sciatic neuritis of both lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for lumbosacral strain with degenerative changes at L4-L5 and L5-S1 have been met from March 9, 1998 to April 24, 2005 and since August 12, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243, 5292, 5293, 5295, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2002, 2003, 2010).

2.  The criteria for an initial 50 percent rating for lumbosacral strain with degenerative changes at L4-L5 and L5-S1 were met from April 25, 2005 to August 11, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243, 5292, 5293, 5295, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2002, 2003, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for a lumbosacral strain with degenerative changes at L4-L5 and L5-S1.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to November 2007, the Veteran's service-connected back disability was rated under 38 C.F.R. § 4.71a, DCs 5295-5293 (2002).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DCs 5295-5293 reflects that pursuant to DC 5295, the Veteran's lumbosacral strain with degenerative changes at L4-L5 and L5-S1 was rated with intervertebral disc syndrome (IVDS).  

Since November 2007, the Veteran's service-connected back disability has been rated under 38 C.F.R. § 4.71a, DC 5237 (2010) as a lumbosacral strain according to the general rating formula for rating diseases and injuries of the spine.

The criteria for rating back disabilities were amended twice during the appeal period, effective September 23, 2002, and September 26, 2003.  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to September 23, 2002, IVDS was rated as follows: a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (1998) (old IVDS criteria).

Effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002) (interim IVDS criteria).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  DC 5293, Note (1).  

Note (2) to DC 5293 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

The criteria for rating IVDS were again revised effective September 26, 2003 in that it is to be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003) (new IVDS criteria). 

Under both the interim and new criteria for rating IVDS, the following ratings apply: a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5243, 5293.

For purposes of evaluations under both the interim and new criteria, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Under the old version for rating spinal disabilities, a 20 percent rating is warranted for moderate limitation of lumbar spinal motion, and a 40 percent rating is warranted for severe limitation of lumbar spinal motion.  38 C.F.R. § 4.71a, DC 5292 (1998).  

The terms "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2010).  

Prior to September 26, 2003, a lumbosacral strain was rated as follows: a 20 percent rating was warranted if there was muscle spasm on extreme forward bending and unilateral loss of lateral spinal motion in a standing position; and a 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

Under the new criteria for rating thoracolumbar spinal disabilities, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (effective September 26, 2003).

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Each range of motion measurement is to be rounded to the nearest five degrees. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Medical records dated from March to July 1998 reveal that the Veteran reported intermittent lower back pain and right leg numbness.  Examinations revealed normal muscle strength (5/5), intact sensation, and somewhat diminished (1+) deep tendon reflexes of the lower extremities bilaterally.  X-rays and cat-scans of the spine revealed mild spondylitic changes of the endplates at multiple levels, mild disc space narrowing at L4-5, a mild diffuse bulging annulus with mild impingement of the thecal sac at L2-5, and straightening of the lumbar spine (probably related to muscle spasm).  Diagnoses of lower back pain and acute moderate lumbar disc syndrome were provided.

A July 1998 VA examination report reveals that the Veteran reported that he experienced lower back pain, especially when driving or walking for considerable distances.  He was employed as a laboratory technician and had not lost any time from work due to his back problem.  He did not take any medications and would lie on the floor to alleviate back pain.  The pain occasionally radiated down his right lower extremity to the knee.

Examination revealed that the Veteran was able to walk on his heels and toes without difficulty.  Range of motion of the spine was recorded as flexion to 90 degrees, extension to 30 degrees, right and left rotation both to 45 degrees, and right and left rotation both to 80 degrees.  Deep tendon reflexes in the lower extremities were active and equal bilaterally, strength of the extensor hallucis muscles was adequate and equal bilaterally, and there were no sensory changes detected in either foot.  The Veteran was able to straighten both knees in the sitting position without difficulty.  He was diagnosed as having a chronic lumbosacral strain, mild diffuse bulging annulus at L2-L5, and mild degenerative changes of endplates at multiple sites.

VA treatment records dated from August 1998 to November 1999 indicate that the Veteran reported lower back pain and numbness over the right lumbar area and right thigh associated with pain, soreness, and weakness of the right lower extremity when standing and with prolonged sitting.  Pain was intermittent, 1-2/10 to 8/10 in intensity, was aggravated by sitting and forward bending activities, occasionally radiated to the right lower extremity, and was alleviated by medication.

Examinations revealed severe protracted shoulders, a forward head posture, scoliosis at S1, and a left pelvis higher than the right, but there was normal muscle strength (5/5) and reflexes and intact sensation.  The Veteran ambulated with a normal gait pattern without assistive devices.  Range of motion of the lumbosacral spine was generally within normal limits with occasional pain throughout range of motion (with the exception of limitation of extension to 20 degrees without pain and limitation of rotation by 25 percent bilaterally with pain throughout the entire range of motion during October 1998 examinations).  Repetitive flexion increased the lower back pain. X-rays revealed straightening of the lumbar spine (probably related to muscle spasm), mild spondylitic changes of the endplates at multiple levels, and mild disc space narrowing at the L4-5 level.  Diagnoses of chronic lower back pain, lumbar disk displacement, a disc bulge from L2 to S1, mild impingement on the thecal sac from L2 to L5, and mild thoracic scoliosis were provided.

During the March 1999 hearing, the Veteran testified that he experienced daily lower back pain which radiated to his lower extremities as well as numbness in the legs.  Such symptoms were worse after prolonged sitting and were alleviated with medication.  He was employed as a laboratory technician, but had difficulties performing his job due to his back symptoms.

A January 2000 VA examination report reveals that the Veteran reported daily lower back pain and stiffness with associated radicular symptoms shooting down to the right knee.  There was weakness, fatigue, and lack of endurance on a regular basis and he used a lumbar corset as needed.  He was employed as a laboratory technician.  His employment aggravated his lower back symptoms.  He was no longer able to bowl, wash dishes for a prolonged period, vacuum, exercise, or play sports.  His back symptoms were aggravated by walking and sitting for prolonged periods.

Examination revealed that the Veteran ambulated with a normal gait and good heel-to-toe progression.  There was no fixed deformity or postural abnormalities in the lumbosacral region and no atrophy of the paraspinal muscles.  Lumbar lordosis was well maintained.  Range of motion of the lumbosacral spine was recorded as flexion to 80 degrees with pain beginning at 60 degrees, extension to 25 degrees without pain, right and left lateral flexion both to 35 degrees without pain, right rotation to 45 degrees with pain at the end of range of motion, and left rotation to 45 degrees without pain.  The Veteran was able to walk on his heels and straighten both legs from a sitting position without difficulty and was able to return to an erect position after each range of motion maneuver without assistance.

Neurological examination revealed that sensation was intact to light touch, pinprick, deep pain, position sense, and vibratory sense bilaterally.  Muscle bulk and tone were intact and strength was normal (5/5) bilaterally.  Deep tendon reflexes were brisker than average (3+) and symmetrical in the bilateral patellar and Achilles tendons and Babinski was flexor bilaterally.  The Veteran was diagnosed as having a lumbosacral strain with degenerative changes and mild diffuse disc bulges at the L4-L5 and L5-S1 levels.

VA treatment records dated from February 2000 to January 2002 indicate that the Veteran reported right sided lower back pain which radiated to the right lower extremity.  There was also numbness in the right lower extremity.  He was employed in a laboratory and his back symptoms were worsened by prolonged sitting and standing.

Examinations revealed that ranges of motion of the lumbosacral and thoracic spine were generally normal (with the exception of decreased lumbosacral flexion and limitation of extension to 20 degrees during a November 2001 examination) with occasional pain in all plains.  The lower back was tender to palpation, but the Veteran was able to perform heel and toe walk and squat without difficulty and ambulated independently without gait deviations.  Motor strength was normal to somewhat impaired (4-5/5) bilaterally, reflexes of the lower extremities were normal (2+) to brisk bilaterally, and sensation was grossly intact to decreased distally.  The Veteran was diagnosed as having chronic lower back pain, S-1 joint pain with early degenerative joint disease, disc bulges at L4-5 and L5-S1, right L4 and S1 radiculopathy, and mild right peroneal nerve demyelinating neuropathy.

During the November 2001 Board hearing, the Veteran testified that he experienced daily chronic lower back pain, which radiated to the right lower extremity as well as numbness and tingling in the right lower extremity.  His back symptoms limited his activities of daily living and affected his ability to perform his job in a laboratory.

A March 2002 VA examination report reveals that the Veteran reported that he experienced lower back pain which radiated to the right lower extremity as well as lower back stiffness and right lower extremity weakness.  There was fatigability and lack of endurance due to difficulties with prolonged sitting and standing and ascending/descending stairs.  Pain was aggravated by cold and damp weather and any increased activities and was alleviated by epidural injections, physical therapy, and application of a heating pad.  He did not use any assistive devices, had not undergone any surgeries, and was independent with activities of daily living (but experienced difficulty with performing such activities).  He worked full time as a laboratory technician and had lost 7 days of work during the previous year due to increased pain and flare ups.

Examination revealed that the Veteran ambulated with a normal reciprocal type gait and had excellent muscle bulk in the bilateral lower extremities.  There was full flexion, extension, rotation, and side bending, but there was tenderness to palpation over the paraspinal muscles of the lumbar spine bilaterally and there was increased pain during the last 25 degrees of flexion.  Motor strength of the lower extremities was normal (5/5) bilaterally, knee jerk was brisker than average (3+) on the right and normal (2+) on the left, ankle jerks were normal (2+) bilaterally, and plantars were downgoing bilaterally.  The Veteran was able to heel and toe walk.

VA treatment records dated from December 2002 to August 2005 reflect that the Veteran reported chronic pain in the right lower back, the lateral aspect of the right lower leg, and right hip.  Pain was also exacerbated when sitting for long periods of time.  The right lower leg pain was 6/10 intensity, was sharp in nature, was accompanied by muscle firmness, was worsened with activity, and was relieved when his right foot was passively inverted and plantar flexed.  Lower back pain was 5-6/10 in intensity and was dull in nature, but occasionally increased to 10/10 in intensity and became sharp in nature.  Pain radiated into the right toes and arch of the right foot and there was numbness into the lateral aspect of the right shin.

Examinations revealed that the Veteran could heel and toe walk and Tandem walk with slight instability, but did not use any assistive devices.  Ranges of spinal motion were normal without pain during a December 2002 VA nuerology consultation, a February 2005 VA evaluation, and a VA evaluation dated August 12, 2005.  Extension was limited to 20 degrees with pain during an April 2003 VA outpatient evaluation, left lateral flexion was moderately limited during a November 2003 VA physical therapy evaluation, and there was pain throughout the entire ranges of lumbar flexion and extension during VA evaluations dated April 25, 2005 and May 19, 2005. 

There was tenderness to palpation of the lower back muscles.  Sensation was intact and equal in the proximal lower extremities and muscle strength was normal (5/5) (with the exception of some impairment (4/5) of muscle strength in the left extensor hallucis longus during the August 2005 evaluation), but Patellar reflexes and knee jerks were brisker than average (3+) bilaterally, ankle jerks were normal (2+) to brisker than average (3+) bilaterally, plantars were downgoing, there was bilateral ankle clonus, and there were no Hoffman's.  Diagnoses of chronic lower back pain, degenerative disc disease, a minimal disc bulge at the L4-L5 and L5-S1 levels, peripheral neuropathy, and chronic right L4-S1 radiculopathy were provided.

An August 2005 VA examination report indicates that the Veteran reported severe lower back pain, particularly when he lifted heavy objects and stood for prolonged periods of time.  There were flare ups of pain on repeated bending, stooping, and squatting.  He was employed as a laboratory technician in an aluminum foundry, but he was severely limited in his ability to fulfill the requirements of his job due to lower back pain.  The pain was 9/10 in intensity and was not relieved by analgesics, but epidural injections brought almost complete relief.  He was able to walk approximately 0.5 to 1 mile before back pain caused him to slow down.

Examination revealed that there were no neurological deficits and that all deep tendon reflexes were normal and all sensations were well preserved.  The thoracolumbar spine was normal upon inspection and palpation, although there was slight tenderness on deep palpation over the tips of the lower lumbar spine.  There was no ankylosis or kyphosis.  

Range of motion of the thoracolumbar spine was recorded as flexion to 90 degrees with no pain, extension to 20 degrees with no pain, left and right lateral flexion both to 30 degrees with no pain, and left and right lateral rotation both to 30 degrees with no pain.  Repetitive motions did not reduce spinal ranges of motion to any significant degree.  

There was no listing of the spine towards any side, marked limitation of forward bending in a standing position, or loss of lateral motion.  There was no evidence of nerve paralysis, neuralgia, or neuritis and no evidence of muscle spasm or guarding leading to abnormal gait or abnormal spinal contour such as scoliosis, lordosis, or kyphosis.  The Veteran was diagnosed as having a lumbosacral strain and lumbosacral radiculopathy.

The examiner who conducted the August 2005 VA examination noted that the examination was conducted only 2 weeks after the Veteran was given an epidural injection which provided marked relief of his back symptoms.  Furthermore, the examiner opined that the Veteran was severely impaired in his ability to fulfill the requirements of his job due to lower back pain and that he had taken approximately 7 days off of work every year for the previous 3 years due to back pain.  When he no longer had any remaining sick leave, he worked through the back pain.

In August 2007, a VA physician opined that the Veteran had L5-S1 radiculopathy and lumbar disc disease, both of moderate severity.

A September 2009 VA examination report shows that the Veteran reported that he had been unemployed since April 2009 due to back problems.  He experienced back pain in the lower thoracic to the lower lumbosacral area which radiated to the right buttock, leg, and ankle.  Flare ups occurred once a week and pain was 5/10 in intensity.  Radicular pain and flare ups caused incapacitation for approximately 5 to 6 hours at a time, during which time the Veteran would lay on the floor and stretch.  Back pain was alleviated by rest and medication.  

There was numbness and tingling on the right side of the knee and on the right foot.  There was limited motion of the back during flare ups due to pain and the Veteran was unable to move during these times.  There was no fatigue or weakened movement and no incapacitating episodes requiring physician ordered bedrest during the previous 12 months.

Examination revealed that the Veteran's gait was reciprocal and normal, he did not use any assistive devices, and that he did not have any difficulty arising from a chair or changing positions.  

Range of motion of the thoracolumbar spine was recorded as flexion to 95 degrees with pain beginning at 90 degrees, left lateral flexion to 30 degrees with no pain, right lateral flexion to 25 degrees with pain throughout the entire range of motion, and right and left rotation both to 30 degrees with pain at the end of motion.  Forward flexion and right lateral flexion were limited by an additional 5 degrees following repetitive motion due to pain, with no further range of motion loss due to pain, weakened movement, impaired endurance, incoordination, instability, flare ups, or fatigability.  

There was spinal scoliosis, but no tenderness or spasms.  Motor strength was normal (5/5) throughout with no focal weakness or muscle atrophy, sensation was normal bilaterally, plantars were downgoing, knee jerks were brisker than average (3+) bilaterally and ankle jerks were normal (2+) bilaterally.  A diagnosis of a mild thoracolumbar spine strain with degenerative changes at L4-L5 and L5-S1 and mild radiculopathy of the right lower extremity was provided.

The evidence reflects that throughout the entire appeal period, the Veteran's service-connected lower back disability has been manifested by daily chronic lower back pain which radiates to the right lower extremity, lower back weakness and stiffness, tenderness of the lower back muscles, occasional limitation of motion of the thoracolumbar spine with pain sometimes throughout the entire range of motion, radiculopathy and neuropathy associated with numbness and tingling in the right lower extremity, impaired lower extremity reflexes and muscle strength, and flare ups of back pain requiring medication and rest.  Thus, the Board concludes that the symptoms of the Veteran's service-connected  lumbosacral strain with degenerative changes at L4-L5 and L5-S1 more closely approximate the criteria for severe IVDS under the old IVDS criteria, which provides a 40 percent rating under DC 5293 (1998).  

The Veteran has experienced persistent severe radiating lower back pain which is only occasionally temporarily relieved with medication use and rest and occasional muscle spasms associated with straightening of the lumbar spine.  Also, he has experienced chronic radicular symptoms, primarily in the right lower extremity, and examinations have revealed somewhat diminished to brisker than average deep tendon reflexes and impaired muscle strength of the lower extremities and bilateral clonus of the ankles on several occasions.  

Although these symptoms are temporarily relieved by medication use and rest, they have been nonetheless persistent throughout the appeal period and been found to be chronic manifestations of the Veteran's lower back disability.  The lumbar disc disease was characterized as moderate by the VA physician who provided the August 2007 opinion.  

While the Veteran's symptoms appeared to have improved at the time of the August 2005 VA examination, the examiner was conducted only 2 weeks after an epidural injection which had provided symptomatic relief.  The Veteran's symptoms had again worsened at the time of the September 2009 VA examination.

A higher rating is not warranted under the old IVDS criteria as the Veteran's lower back symptoms have undergone intermittent periods of relief due to medication use, treatment, and rest (as evident during the August 2005 VA examination following an epidural injection).  Furthermore, while there is evidence of neurological impairments of the lower extremities, muscle strength has generally been normal, other findings have been no more than mild (e.g. brisker than average (3+) reflexes), and there has never been absent ankle jerk.

Also, a higher rating is not available under the old criteria for limitation of lumbar spinal motion or a lumbosacral strain as a 40 percent rating is the maximum available rating under both DCs 5292 and DC 5295 (1998).

There is no evidence that the Veteran has ever experienced any incapacitating episodes of IVDS as they are defined in the applicable regulations.  Thus, a higher rating is not available on that basis under either the interim or new IVDS criteria. 

As for whether the Veteran is entitled to a higher rating for his lower back disability on the basis of its combined chronic orthopedic and neurologic manifestations since the effective date of the interim IVDS criteria (September 23, 2002), all  ranges of spinal motion were normal during this period, with the exception of  limitation of extension to 20 degrees with pain during the April 2003 VA outpatient evaluation, moderate limitation of left lateral flexion during the November 2003 VA physical therapy evaluation, and pain throughout the entire ranges of lumbar flexion and extension during the VA evaluations dated April 25, 2005 and May 19, 2005.  

The September 2009 VA examination report reveals that flexion was to 95 degrees with pain beginning at 90 degrees, left lateral flexion was to 30 degrees with no pain, right lateral flexion was to 25 degrees with pain throughout the entire range of motion, and right and left rotation were both to 30 degrees with pain at the end of motion.  Forward flexion and right lateral flexion were limited by an additional 5 degrees following repetitive motion due to pain, with no further range of motion loss due to pain, weakened movement, impaired endurance, incoordination, instability, flare ups, or fatigability.  

The Veteran did report on that examination that he was unable to move the back during flare-ups, but the examiner obviously did not find this to be the case.  In support of the examiner's conclusion, is the fact that treatment records do not document such flare-ups and the Veteran did not report such symptoms during treatment and that he apparently sought treatment during flare-ups.  Hence the reports of an inability to move the back during flare-ups are not deemed credible.

Thus, with consideration of functional factors, flexion was to 85 degrees and right and left lateral flexion were to 30 degrees during the September 2009 VA examination.  Given the evidence of pain throughout the entire range of motion, extension was limited to 0 degrees during the April 2003 VA outpatient evaluation, flexion and extension were limited to 0 degrees during the April and May 2005 VA evaluations, and right lateral flexion was to 0 degrees during the September 2009 VA examination on the basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.   

Based on the above evidence, the Board concludes that the symptoms of the Veteran's lower back disability more closely approximate the criteria for moderate limitation of lumbar spinal motion under the old version for rating spinal disabilities (equivalent to a 20 percent rating under DC 5292 (1998)) for the periods from September 23, 2002 to April 24, 2005 and since August 12, 2005.  This conclusion is based on the fact that ranges of spinal motion were generally normal during these periods, with the exception of limitation of extension during the April 2003 VA outpatient evaluation, moderate limitation of left lateral flexion during the November 2003 VA physical therapy evaluation, and limitations of forward flexion and right lateral flexion during the September 2009 VA examination.  Furthermore, the Veteran's lower back disability was characterized as moderate by the VA physician who provided the August 2007 opinion.

Also, a rating higher than 20 percent is not warranted under the new criteria for rating thoracolumbar spinal disabilities during these periods, even with consideration of functional factors, as the evidence does not reflect limitation of forward flexion to 30 degrees or less, the criteria for the next higher percent rating under DC 5237 (2010).

As for the period from April 25, 2005 to August 11, 2005, the symptoms of the Veteran's lower back disability more closely approximated the criteria for a 40 percent rating under either the old or new criteria for rating spinal disabilities (equivalent to 40 percent ratings under DC 5292 and DC 5237 (2010)).  This is based on the fact that there was pain throughout the entire ranges of both flexion and extension during this period, which equates to severe limitation of lumbar spinal motion under the old criteria and forward flexion limited to 30 degrees or less under the new criteria on the basis of functional impairment.  This is the maximum allowable rating under either the old or new criteria on the basis of limitation of spinal motion.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5292 (1998, 2010).

A rating higher than 40 percent based on orthopedic impairment would require a finding of ankylosis.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  There is no evidence of spinal ankylosis and absence of ankylosis was specifically noted during the August 2005 VA examination.  Furthermore, since the Veteran retains the ability to move his spine, albeit a somewhat limited ability, a rating for ankylosis is not warranted.  Thus, regardless of the severity of the Veteran's limitation of spinal motion or other orthopedic manifestations throughout the appeal period, even considering functional impairment under the applicable regulations (38 C.F.R. §§ 4.40, 4.45, 4.59), due to the absence of any spinal ankylosis he is not entitled to a rating higher than 40 percent under DCs 5237, 5292, or 5295 on this basis. 38 C.F.R. § 4.71a, DCs 5237, 5292, 5295 (1998, 2010).

With regard to the neurologic manifestations associated with the Veteran's lower back disability, examinations have revealed neuropathy and radiculopathy involving both lower extremities.

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The above evidence indicates that the Veteran's radiculopathy and neuropathy are manifested by tingling and radiating pain in the right lower extremity, somewhat diminished to brisker than average deep tendon reflexes, occasional slightly impaired muscle strength of the lower extremities (4/5), and bilateral clonus of the ankles.  Given these symptoms and the otherwise normal neurological findings, the neurological manifestations of the Veteran's lower back disability are at most mild.  Accordingly, no more than 10 percent ratings under DC 8520 are warranted for the neurological impairments of the left and right lower extremities.  

Even if separate ratings were assigned for neurological symptoms of both the left and right lower extremities for the period since September 23, 2002, the 40 percent rating under DC 5293 (1998) is the same as that which could be provided under the interim IVDS criteria when combining the ratings for orthopedic impairment and neurologic impairment under 38 C.F.R. § 4.25 for the periods from September 23, 2002 to April 24, 2005 and since August 12, 2005 (at most a 20 percent rating for orthopedic impairment and separate 10 percent ratings for neurologic impairment).  

However, for the period from April 25, 2005 to August 11, 2005, a 50 percent rating is warranted under the interim IVDS criteria when combining the ratings for orthopedic and neurologic impairment under 38 C.F.R. § 4.25 (a 40 percent rating for orthopedic impairment and separate 10 percent ratings for neurologic impairment).  

Thus, based on the above evidence and resolving reasonable doubt in favor of the Veteran, an initial 40 percent rating, from March 9, 1998 to April 24, 2005 and since August 12, 2005 and an initial 50 percent rating, from April 25, 2005 to August 11, 2005, for a lumbosacral strain with degenerative changes at L4-L5 and L5-S1 is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5237, 5292, 5293, 4.124a, DC 8520.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported on numerous occasions that his lower back disability impaired his ability to perform employment and the September 2009 VA examination report reveals that he reported that he had been unemployed since April 2009 due to his back disability.  This evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are lower back pain which radiates to the right lower extremity, lower back weakness and stiffness, tenderness of the lower back muscles, limitation of motion of the thoracolumbar spine, numbness and tingling in the right lower extremity, and impaired lower extremity reflexes and muscle strength.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 40 percent rating, from March 9, 1998 to April 24, 2005 and since August 12, 2005, and an initial 50 percent rating, from April 25, 2005 to August 11, 2005, for a lumbosacral strain with degenerative changes at L4-L5 and L5-S1 is granted.


REMAND

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. Id.

The September 2009 VA examination report reveals that the Veteran reported that he had been unemployed since April 2009 due to his back disability.  Given the evidence of a current back disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbosacral strain with degenerative changes at L4-L5 and L5-S1, a right abdominal rectus muscle protuberance, and L4-S1 radiculopathy of the right leg) would be sufficient to preclude him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him, either individually or collectively.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


